

Exhibit 10.77


SUMMARY OF COMPENSATORY ARRANGEMENTS
WITH DIRECTORS AND NAMED EXECUTIVE OFFICERS


Director Compensation.  Each director who is not an employee or officer of the
Company will receive the following compensation for his services as director in
2015:
 
●  
annual base compensation of $20,000;

 
●  
$2,000 per regularly scheduled board meeting attended;

 
●  
$750 per regularly scheduled Audit Committee meeting attended;

 
●  
$25,000 per year for service as the Audit Committee chairman;

 
●  
$25,000 per year for service as the Compensation Committee chairman;

 
●  
$20,000 per year for service as the Nomination and Governance Committee
chairman;

 
●  
a discretionary grant, as authorized the board of directors, of equity awards
consisting of either options or restricted stock pursuant to the Company’s 2015
Performance Incentive Plan, if approved by the stockholders at the 2015 annual
meeting; and

 
●  
reimbursement of reasonable out-of-pocket expenses incurred in attending board
meetings.



Named Executive Officer Compensation.  The Company’s executive compensation
program has several elements, all determined by individual and Company
performance.


Base Salary Compensation


Base salaries for the Chief Executive Officer and the other named executive
officers in 2015 have been established by reviewing a number of factors,
including responsibilities, experience, demonstrated performance, potential for
future contributions, and the level of salaries associated with similar
positions at businesses that compete with the Company and other competitive
factors.  Base salary levels for named executive officers in 2015, which are
unchanged from 2014 levels, have been determined as follows:


David N. Pierce
$390,000
Thomas B. Lovejoy
262,500
Andrew W. Pierce
294,000
Jerzy B. Maciolek
294,000
Clay Newton
225,000



Other Compensation


In addition to his base salary, each of the named executive officers is eligible
to participate in the following:
 
●  
the Company’s various stock option and incentive plans, under which stock
options or other equity compensation may be granted from time to time as
determined by the board of directors, and which may be based on factors such as
the level of base pay and individual performance;

 
●  
short-term incentive compensation, which is determined from time to time by the
board of directors, under which cash bonuses in varying amounts may be granted
based on the Company and individual achieving predetermined goals;

 
●  
the Company’s 401(k) profit-sharing plan and other health and benefit plans
generally available to Company employees; and

 
●  
other compensation arrangements as determined by the board of directors.
